Contact Information: Thomas Song Managing Vice President Tower Group, Inc. 212-655-4789 tsong@twrgrp.com Tower Group, Inc. Reports Strong Operating Results for the Fourth Quarter and Full Year 2007 NEW YORK March 6, 2008 Tower Group, Inc. (NASDAQ: TWGP) today reported net income of $6.7 million and $0.29 per diluted share for the fourth quarter and $45.1 million and $1.93 per diluted share for the full year of 2007.Net income excluding realized investment gains or losses(1) was $18.1 million and $0.78 per diluted share for the fourth quarter and $56.5 million and $2.43 per diluted share for the full year of 2007. Fourth Quarter and Full Year 2007 Key Operating Highlights (all percentage increases compare the fourth quarter and full year results to the same period in 2006): · Net income and diluted earnings per share excluding realized investment gains or losses(1), increased by 91.3% and 69.6%, respectively during the fourth quarter and 53.6% and 33.5%, respectively for the full year. · Our return on equity, excluding realized investment gains or losses(1), increased to 23.8% from 20.7% in the fourth quarter and to 22.6% from 22.2% for the full year. · Our book value per share increased 44.5% to $13.34 from $9.23 in 2006. · Gross premiums written and produced(2) increased by 62.6% to $197.1 million in the fourth quarter and 44.4% to $608.4 million for the full year. · Commission and fee based revenue increased by 168.2% to $41.8 million in the fourth quarter and 103.6% to $106.3 million for the full year. · Net investment income increased by 35.4% to $9.7 million in the fourth quarter and 59.4% to $36.7 million for the full year. · Net combined ratio of 80.9% for the fourth quarter and 83.7% for the full year. (1)Note on Non-GAAP Financial Measures:Net income excluding realized investment gains or lossesis a common performance measurement for insurance companies. We believe this presentation enhances the understanding of our results of operations by highlighting the underlying profitability of our insurance business.The tax rate used to calculate the net realized gains or losses on investments, net of tax, is 35%. (2) Gross premiumswritten through our insurance subsidiaries and produced as managing general agent on behalf of other insurance companies. Financial Summary ($ in thousands, except per share data): Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Gross premiums written $ 136,628 $ 121,066 $ 524,015 $ 432,663 Premiums produced by managing general agency 61,004 2,656 85,098 12,926 Net premiums written 74,708 65,059 259,183 245,070 Net premiums earned 78,564 55,080 286,106 223,988 Total commission and fee income 41,801 15,583 106,348 52,237 Net investment income 9,683 7,151 36,699 23,026 Net realized (losses)gains on investments (17,521 ) 96 (17,511 ) 12 Net income 6,691 9,513 45,082 36,764 Earnings per share– Basic $ 0.29 $ 0.47 $ 1.95 $ 1.85 Earnings per share– Diluted $ 0.29 $ 0.46 $ 1.93 $ 1.82 Return on Average Equity 8.8 % 20.7 % 18.0 % 22.2 % Reconciliation of non-GAAP financial measures: Net income $ 6,691 $ 9,513 $ 45,082 $ 36,764 Net realized (losses) gains on investments, net of tax (11,389 ) 62 (11,382 ) 8 Net income excluding realized investment gains or losses 18,080 9,451 56,464 36,756 Excluding realized investment gains or losses: Earnings per share– Basic $ 0.79 $ 0.47 $ 2.46 $ 1.85 Earnings per share– Diluted $ 0.78 $ 0.46 $ 2.43 $ 1.82 Return on Average Equity 23.8 % 20.7 % 22.6 % 22.2 % Michael H.
